DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2021 was considered by the examiner.
Drawings
The drawings received on 9/11/2020 have been accepted by the examiner.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claim 1, line 12, ends in “…and; and”.  Claim 8, line 10, ends in “and; and”. Claim 15, line 11, ends in “and; and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 10, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 5, 6, 12 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4, 7, 11 and 14 are rejected as having the same deficiency as their respective parent claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts [US 2020/0042228].
Claim 1, Roberts discloses a system for providing tiered data storage in a cloud infrastructure environment [Fig 1; Network fabric; par. 0036], comprising: a cloud 
Claim 2, Roberts discloses the system of claim 1, wherein the system provides access, via a graphical user interface, to configure a particular data volume or block volume with a performance tier, from within a plurality of available performance tiers, to be associated with the data volume or block volume [par. 0031 and 0046].
Claim 3, Roberts discloses the system of claim 1, wherein the system is adapted to automatically adjust the storage of data for the data volume or block volume across performance tiers, for example by allocating storage of data between a first type of data storage associated with a first performance characteristics or performance tier, and a second type of data storage associated with a second performance characteristics or 
Claim 4, Roberts discloses the system of claim 3, wherein the first type of data storage associated with the first performance tier includes solid-state drive (SSD) storage, and wherein the second type of data storage associated with the second performance tier includes hard disk drive (HDD) storage [par. 0040].
Claim 5, Roberts discloses the system of claim 1, wherein the graphical user interface includes an interactive user interface device such as a slider function that enables selection between a plurality of performance tiers that can be associated with the data volume or block volume [par. 0016 and 0031].
Claim 6, Roberts discloses the system of claim 1, wherein the system is adapted to perform automatic tuning of a data volume or block volume performance configuration associated with the data volume or block volume, including that the graphical user interface includes an interactive user interface device such as an on/off function that enables selection of auto-tune for the data volume or block volume [par. 0015 and 0087].
Claim 7, Roberts discloses the system of claim 6, whereupon auto-tune being selected for the data volume or block volume, an auto-tune process determines data volume or block volume usage, including whether the data volume or block volume is detached from an associated cloud instance, and automatically adjusts a current data volume or block volume performance configuration to be associated with a different performance tier, until the data volume or block volume is re-attached to its associated cloud instance [par. 0015 and 0087].
Claims 8-15 are rejected using the same rationale as claims 1-7 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wires et al. [US 2017/0235609] Methods, Systems, and Devices for Adaptive Data Resource Assignment and Placement in Distributed Data Storage Systems.  Wires et al. discloses a system that can promote and demote data to and from particular storage tiers to match storage performance with dynamically changing data requirements [par. 0019]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133